BROWN, J.
The indictment described the property as: “Thirty-eight dollars, lawful money of the United States, consisting of two ten-dollar bills of the denomination of ten dollars each, one five-dollar bill of the denomination of five dollars; one one-dollar bill of the denomination of one dollar, eight silver dollars of the value of eight dollars, and four dollars in silver, consisting of twenty-cent pieces and fifty-cent pieces, the property of Ed McGhee.”
This description was sufficiently certain to enable the jury to determine ivhat the proof showed was taken from McGehee’s person was the same as that described *148in tbe indictment, and, the money described being lawful money of the United States, its value is a matter of judicial knowledge, of which no averment or proof was required.—Hamilton v. State, 147 Ala. 113, 41 South. 940; Chisolm v. State, 45 Ala. 66; Rector v. State, 11 Ala. App. 333, 66 South. 857; Wall v. State, 78 Ala. 418; Jackson v. State, 69 Ala. 252; 25 Cyc. 167.
The use of the word “is,” instead of “in,” in the connection pointed out in the demurrer, was a clerical mistake which is self-correcting. The indictment was sufficient, and the demurrer thereto was properly overruled.
The appeal is on the record proper without bill of exceptions, and, as the question above discussed is the only question presented for review, the judgment must be affirmed.
Affirmed.